Nebraska Advance Sheets
566	287 NEBRASKA REPORTS



in fact, its order specifically noted that these convictions were
unrelated. Hess’ argument is without merit.
   [8] Even assuming that the district court erred in referenc­
ing exhibit 3, such was not reversible error. In a civil case,
the admission or exclusion of evidence is not reversible error
unless it unfairly prejudiced a substantial right of the com­
plaining party.20 A review of the order demonstrates that the
district court did not consider these convictions in reference
to the question presented—whether Hess had made the neces­
sary showing under § 29-4603 to obtain relief under the Act.
Instead, the district court’s dismissal of Hess’ petition was
based upon Hess’ failure to show by clear and convincing evi­
dence that he was innocent of second degree murder.
   Hess’ fourth assignment of error is without merit.
                           CONCLUSION
      The decision of the district court is affirmed.
                                                                         Affirmed.

20	
      Simon v. Drake, 285 Neb. 784, 829 N.W.2d 686 (2013).




                In   re I nterest of
                                 Marcella G., a child
                            under    18
                                 years of age.
       State of Nebraska, Department of Health and Human
           Services, appellant, v. Marcella G., appellee.
                                    ___ N.W.2d ___

                      Filed February 28, 2014.     No. S-13-644.

 1.	 Juvenile Courts: Appeal and Error. An appellate court reviews juvenile cases
      de novo on the record and reaches its conclusions independently of the juvenile
      court’s findings.
 2.	 Statutes: Appeal and Error. Statutory interpretation is a question of law, which
      an appellate court resolves independently of the trial court.
  3.	 ____: ____. Absent anything to the contrary, an appellate court will give statutory
      language its plain and ordinary meaning.
 4.	 Statutes. A court must attempt to give effect to all parts of a statute, and if it
      can be avoided, no word, clause, or sentence will be rejected as superfluous or
      meaningless.
                        Nebraska Advance Sheets
	                      IN RE INTEREST OF MARCELLA G.	567
	                              Cite as 287 Neb. 566

 5.	 Juvenile Courts. For purposes of Neb. Rev. Stat. § 43-247.02 (Supp. 2013), the
      date a juvenile is committed to the Office of Juvenile Services for treatment is
      controlling, not the date of a subsequent transfer to a youth rehabilitation and
      treatment center.
  6.	 ____. At the time of a commitment to the Office of Juvenile Services, the juve­
      nile court is required to determine the initial level of treatment.
  7.	 ____. If after commitment the Office of Juvenile Services later desires to transfer
      a juvenile to a higher level of care, it must seek court approval.
 8.	 Statutes. Statutes relating to the same subject matter will be construed so as to
      maintain a sensible and consistent scheme, giving effect to every provision.
 9.	 Statutes: Appeal and Error. When possible, an appellate court will try to avoid
      a statutory construction that would lead to an absurd result.
10.	 Juvenile Courts: Words and Phrases. For purposes of the Health and Human
      Services, Office of Juvenile Services Act, the term “committed” means an order
      by a court committing a juvenile to the care and custody of the Office of Juvenile
      Services for treatment.

  Appeal from the Separate Juvenile Court of Lancaster
County: Roger J. Heideman, Judge. Affirmed.
  Jon Bruning, Attorney General, and C.J. Roberts, Special
Assistant Attorney General, for appellant.
 Dennis R. Keefe, Lancaster County Public Defender, and
Margene M. Timm for appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
      Cassel, J.
                       INTRODUCTION
   In 2013, the Legislature transferred treatment supervision in
most cases involving juvenile law violations from the Office
of Juvenile Services (OJS) to probation. A complex statute1
allocated transitional responsibilities, including those regard­
ing a youth rehabilitation and treatment center (YRTC). In this
appeal, a juvenile was committed to OJS for community-based
services before July 1, 2013, but after that date, OJS sought to
transfer the juvenile to a YRTC. We must decide whether the
juvenile court erred in making the transfer without doing so as

 1	
      Neb. Rev. Stat. § 43-247.02 (Supp. 2013).
    Nebraska Advance Sheets
568	287 NEBRASKA REPORTS



a condition of intensive supervised probation (ISP). Because
the plain language of the statute2 allocated this transitional
responsibility to OJS, we affirm.
                        BACKGROUND
   On March 1, 2013, the separate juvenile court of Lancaster
County adjudicated Marcella G. for a misdemeanor law viola­
tion.3 Following a dispositional hearing, the juvenile court com­
mitted Marcella to OJS, an agency of the Nebraska Department
of Health and Human Services (DHHS),4 for treatment at the
out-of-home level of care. The commitment order was entered
on March 12.
   On July 5, 2013, DHHS filed a motion seeking an order
approving a higher level of care, from a group-home level
of care to the YRTC level of care, as a condition of ISP. The
juvenile court sustained the motion for higher level of care and
approved the transfer of Marcella to a YRTC. However, the
court overruled “[t]hat portion of the motion requesting alter­
native disposition in the form of [ISP].” The transfer order was
entered on July 8.
   DHHS timely appealed, and we moved the case to our
docket under our statutory authority to regulate the caseloads
of the appellate courts of this state.5
                 ASSIGNMENT OF ERROR
   DHHS assigns that the juvenile court erred by placing
Marcella at the YRTC without making the placement a condi­
tion of ISP.
                   STANDARD OF REVIEW
   [1] An appellate court reviews juvenile cases de novo on the
record and reaches its conclusions independently of the juve­
nile court’s findings.6

 2	
      § 43-247.02(3).
 3	
      See Neb. Rev. Stat. § 43-247(1) (Reissue 2008).
 4	
      See Neb. Rev. Stat. § 43-404 (Reissue 2008).
 5	
      Neb. Rev. Stat. § 24-1106(3) (Reissue 2008).
 6	
      In re Interest of Kodi L., 287 Neb. 35, 840 N.W.2d 538 (2013).
                       Nebraska Advance Sheets
	                     IN RE INTEREST OF MARCELLA G.	569
	                             Cite as 287 Neb. 566

  [2] Statutory interpretation is a question of law, which an
appellate court resolves independently of the trial court.7

                           ANALYSIS
   Although we decide this case based upon the plain language
of the statute, an understanding of OJS’ function prior to
the enactment of L.B. 5618 would be helpful. OJS had over­
sight and control of state juvenile correctional facilities and
programs other than the secure youth confinement facility.9
OJS was charged with adopting and promulgating “rules and
regulations for the levels of treatment and for management,
control, screening, evaluation, treatment, rehabilitation, parole,
transfer, and discharge of juveniles placed with or committed
to [OJS].”10 OJS handled evaluations of juveniles11 and had
administrative authority over the parole function for juve­
niles committed to a YRTC.12 Every juvenile committed to
OJS under the Nebraska Juvenile Code or for certain criminal
offenses prosecuted in adult court13 remained committed until
attaining age 19 or being legally discharged.14
   L.B. 561 changed OJS’ role with respect to juvenile law
violators. Through L.B. 561, the Legislature intended that the
Nebraska Juvenile Service Delivery Project—which was estab­
lished in 2012 as a pilot program administered by the Office of
Probation Administration15—be expanded statewide in a three-
step, phase-in process beginning July 1, 2013, with full imple­
mentation by July 1, 2014.16 Among other things, the pilot

 7	
      In re Interest of Violet T., 286 Neb. 949, 840 N.W.2d 459 (2013).
 8	
      2013 Neb. Laws, L.B. 561.
 9	
      § 43-404.
10	
      Neb. Rev. Stat. § 43-405(4) (Cum. Supp. 2012).
11	
      See Neb. Rev. Stat. §§ 43-413 and 43-414 (Reissue 2008) and 43-415
      (Cum. Supp. 2012).
12	
      Neb. Rev. Stat. § 43-416 (Cum. Supp. 2012).
13	
      See Neb. Rev. Stat. § 29-2204(3) (Cum. Supp. 2012).
14	
      Neb. Rev. Stat. § 43-412(1) (Cum. Supp. 2012).
15	
      See Neb. Rev. Stat. § 43-4101 (Cum. Supp. 2012).
16	
      Neb. Rev. Stat. § 43-4102(1) (Supp. 2013).
    Nebraska Advance Sheets
570	287 NEBRASKA REPORTS



program sought to prevent the unnecessary commitment of
juveniles to OJS, to provide access to services in the commu­
nity for juveniles placed on probation, and to prevent juveniles
from needlessly becoming further entrenched in the juvenile
justice system.17 As a result of the Nebraska Juvenile Service
Delivery Project, the Office of Probation Administration will
take over the duties of OJS with respect to community super­
vision and parole of juvenile law violators and of evaluations
for such juveniles.18 The role of OJS will be limited to operat­
ing YRTC’s and taking care and custody of juveniles placed
at YRTC’s.19 With that understanding in place, we turn to the
issue on appeal.
   The question presented is whether under L.B. 561, a juvenile
court can transfer a juvenile who was adjudicated and com­
mitted to OJS’ custody for treatment prior to July 1, 2013, to
a YRTC after July 1 without making the commitment part of
an order of ISP in accordance with § 43-247.02(2) and Neb.
Rev. Stat. § 43-286(1)(b)(ii) (Supp. 2013). DHHS and Marcella
rely upon different subsections of § 43-247.02, which became
effective on May 30, 2013. Neither party focuses upon subsec­
tion (1), which prohibits certain acts by a juvenile court on and
after October 1. We agree that subsection (1) is not implicated
in this appeal, because the juvenile court’s order was entered
prior to that date.
   DHHS relies upon subsection (2), and Marcella relies upon
subsection (3). These subsections of § 43-247.02 provide:
         (2) Notwithstanding any other provision of Nebraska
      law, on and after July 1, 2013, a juvenile court shall not
      commit a juvenile to [OJS] for placement at a [YRTC]
      except as part of an order of [ISP] under subdivision
      (1)(b)(ii) of section 43-286.
         (3) Nothing in this section shall be construed to limit
      the authority or duties of [DHHS] in relation to juveniles
      adjudicated under subdivision (1), (2), (3)(b), or (4) of

17	
      § 43-4101(1) (Supp. 2013).
18	
      § 43-4102(1).
19	
      Id.
                        Nebraska Advance Sheets
	                      IN RE INTEREST OF MARCELLA G.	571
	                              Cite as 287 Neb. 566

      section 43-247 who were committed to the care and cus­
      tody of [DHHS] prior to October 1, 2013, to [OJS] for
      community-based services prior to October 1, 2013, or to
      [OJS] for placement at a [YRTC] prior to July 1, 2013.
      The care and custody of such juveniles with [DHHS] or
      [OJS] shall continue in accordance with the Nebraska
      Juvenile Code and the Juvenile Services Act as such acts
      existed on January 1, 2013, until:
         (a) The juvenile reaches the age of majority;
         (b) The juvenile is no longer under the care and cus­
      tody of the department pursuant to a court order or for
      any other reason, a guardian other than the department is
      appointed for the juvenile, or the juvenile is adopted;
         (c) The juvenile is discharged pursuant to section
      43-412, as such section existed on January 1, 2013; or
         (d) A juvenile court terminates its jurisdiction of the
      juvenile.
DHHS argues that subsection (2) controls and that, thus, any
placement at a YRTC may be made only as part of an order
of ISP. Marcella, on the other hand, asserts that subsection (2)
has no application, because she was committed to OJS prior to
July 1, 2013. Marcella contends that subsection (3) is operative
and that, thus, the juvenile court properly followed the law that
existed on January 1 for a juvenile committed to OJS. DHHS
counters that subsection (3) refers to the authority and duties
of OJS—not to the court’s authority, which it claims is found
in subsection (2).
   [3,4] Our analysis is driven by the plain language of the
entire section,20 including both subsections (2) and (3). Absent
anything to the contrary, an appellate court will give statutory
language its plain and ordinary meaning.21 Under the plain
language of subsection (3), nothing in “this section”—which
means all of § 43-247.02 and obviously includes subsection
(2)—limits DHHS’ authority or duties in relation to juveniles,

20	
      § 43-247.02.
21	
      In re Interest of Zylena R. & Adrionna R., 284 Neb. 834, 825 N.W.2d 173
      (2012).
    Nebraska Advance Sheets
572	287 NEBRASKA REPORTS



such as Marcella, who were adjudicated under § 43-247(1)
and were committed to the custody of OJS for community-
based services prior to October 1, 2013. Section 43-247.02(3)
provides that the care and custody of such juveniles shall
continue as the Nebraska Juvenile Code and the Juvenile
Services Act existed on January 1. And on January 1, those
acts did not include a provision for ISP if a juvenile is placed
at a YRTC. Further, a court must attempt to give effect to all
parts of a statute, and if it can be avoided, no word, clause,
or sentence will be rejected as superfluous or meaningless.22
Accepting DHHS’ interpretation would render § 43-247.02(3)
meaningless.
   [5,6] For purposes of L.B. 561, the date a juvenile is com­
mitted to OJS for treatment is controlling, not the date of a
subsequent transfer to a YRTC. At the time of commitment to
OJS, the juvenile court is required to determine the initial level
of treatment.23 Here, the court committed Marcella to OJS’
custody in March 2013 and ordered initial treatment at the out-
of-home level of care. OJS was then charged with selecting a
specific placement for Marcella within the level of treatment
selected by the court.24
   [7] If after commitment OJS later desires to transfer a juve­
nile to a higher level of care, it must seek court approval.25 That
is what happened in this case. In the juvenile court’s initial dis­
positional order, it committed Marcella to OJS for treatment at
a level less restrictive than a YRTC. Later, OJS requested the
committing court to approve a transfer to a YRTC—a more
restrictive level. OJS was authorized to regulate the transfer of
juveniles committed to it until October 1, 2013.26


22	
      Id.
23	
      See, In re Interest of Matthew P., 275 Neb. 189, 745 N.W.2d 574 (2008);
      Neb. Rev. Stat. § 43-408(1)(b) (Supp. 2013) (previously codified at
      § 43-408(2) (Reissue 2008)).
24	
      See § 43-408(1)(b) and (c) (Supp. 2013) (previously codified at § 43-408(2)
      and (3) (Reissue 2008)).
25	
      See In re Interest of Matthew P., supra note 23.
26	
      § 43-405(4) (Supp. 2013).
                        Nebraska Advance Sheets
	                      IN RE INTEREST OF MARCELLA G.	573
	                              Cite as 287 Neb. 566

   Had the juvenile court initially determined that a YRTC
was the appropriate level of treatment, then the provisions
of § 43-286—which falls under the statutory section of the
Nebraska Juvenile Code addressing disposition—would have
been implicated. We recognized this in a case predating
L.B. 561, when we stated, “The juvenile code authorizes a
court to approve a transfer to a YRTC for juveniles already
placed in OJS’ custody or to commit a juvenile age 12 or older
to a YRTC in a disposition order.”27 We reject DHHS’ argu­
ment that the date when a juvenile is placed at a YRTC—via a
transfer rather than an initial commitment—is dispositive.
   [8,9] Our conclusion is bolstered by the plain language of
two other statutes pertaining to juveniles committed to OJS.
Statutes relating to the same subject matter will be construed
so as to maintain a sensible and consistent scheme, giving
effect to every provision.28 When possible, an appellate court
will try to avoid a statutory construction that would lead to an
absurd result.29
   First, the language of § 43-286 supports our determination
that the date of commitment to OJS is controlling. Section
43-286(1) governs a juvenile court’s disposition of a juvenile
when the court adjudicated the juvenile under § 43-247(1),
(2), or (4).30 Section 43-286(1)(b)(i) specifically applies to
“all juveniles committed to [OJS] prior to July 1, 2013,” and
states that “[t]he court may commit such juvenile to [OJS],”
but that the court shall not place a juvenile under 14 years of
age at a YRTC unless certain conditions are met. Immediately
following that subdivision is § 43-286(1)(b)(ii), which
“applies to all juveniles committed to [OJS] for placement at
a [YRTC] on or after July 1, 2013.” Section 43-286(1)(b)(ii)
provides in part:
      [T]he court may commit such juvenile to [OJS] for place­
      ment at a [YRTC] as a condition of an order of [ISP] if


27	
      In re Interest of Trey H., 281 Neb. 760, 765, 798 N.W.2d 607, 612 (2011).
28	
      Maycock v. Hoody, 281 Neb. 767, 799 N.W.2d 322 (2011).
29	
      First Nat. Bank of Omaha v. Davey, 285 Neb. 835, 830 N.W.2d 63 (2013).
30	
      In re Interest of Edward B., 285 Neb. 556, 827 N.W.2d 805 (2013).
    Nebraska Advance Sheets
574	287 NEBRASKA REPORTS



      all levels of probation supervision and options for com­
      munity-based services have been exhausted and place­
      ment of such juvenile is a matter of immediate and urgent
      necessity for the protection of such juvenile or the person
      or property of another or if it appears that such juvenile is
      likely to flee the jurisdiction of the court.
If we were to accept DHHS’ interpretation, Marcella would
fit under both § 43-286(b)(i) and (ii), because she was com­
mitted to OJS prior to July 1, 2013, and, as DHHS urges, was
“committed” to OJS for placement at a YRTC after July 1. But
because these subdivisions have different consequences regard­
ing placement at a YRTC, they were intended to be mutually
exclusive. Because Marcella was clearly committed to OJS at
a level less restrictive than a YRTC prior to July 1, she could
not also be “committed” to OJS for placement at a YRTC on
or after July 1.
   [10] Second, and for similar reasons, the plain language
of § 43-408 (Supp. 2013) supports our conclusion and dem­
onstrates that its subsections were intended to be mutually
exclusive. Section 43-408 falls within the Health and Human
Services, Office of Juvenile Services Act, and, for purposes of
that act, “[c]ommitted means an order by a court committing
a juvenile to the care and custody of [OJS] for treatment.”31
And because § 43-408 refers to both a “juvenile committed”
by a committing court and a “transfer” of a juvenile by the
“court which committed the juvenile,” a commitment must dif­
fer from a transfer. Here, the court committed Marcella to OJS’
custody for treatment in its March 2013 dispositional order.
Section 43-408(1) applies to all juveniles committed to OJS
for placement at a YRTC prior to July 1 and to all juveniles
committed to OJS for community supervision prior to October
1. Marcella fits under the latter provision. Section 43-408(1)(b)
then states, among other things, that the committing court shall
order the initial level of treatment for a juvenile committed
to OJS, that the committing court shall not order a specific
placement for a juvenile, and that the court shall continue to

31	
      Neb. Rev. Stat. § 43-403(2) (Reissue 2008).
                         Nebraska Advance Sheets
	                       IN RE INTEREST OF MARCELLA G.	575
	                               Cite as 287 Neb. 566

maintain jurisdiction over any juvenile committed to OJS until
discharged from OJS.
   Section 43-408(2), on the other hand, applies to all juve­
niles “committed” to OJS for placement at a YRTC on or after
July 1, 2013. The order approving Marcella’s transfer to the
YRTC does not fall within the definition of “committed,”32
because she had already been committed to the custody of
OJS and, consequently, the order did not state that the court
was committing her to the custody of OJS for treatment. And
under § 43-408(2)(b), a committing court’s only option is
to “order placement at a [YRTC] for a juvenile committed
to [OJS].” Such court “shall continue to maintain jurisdic­
tion over any juvenile committed to [OJS] for the purpose of
reviewing the juvenile’s probation upon discharge from the
care and custody of [OJS].”33 Thus, under § 43-408(1)(b), the
court’s jurisdiction over a juvenile committed to OJS ends
upon discharge from OJS, whereas under § 43-408(2)(b), the
court continues to maintain jurisdiction over a juvenile upon
discharge from OJS for the purpose of reviewing the juve­
nile’s probation. Because the court’s continued jurisdiction
over juveniles committed to OJS differs under the two sub­
sections, they were clearly intended to be mutually exclusive.
And because Marcella was committed to OJS for community
supervision prior to October 1 under § 43-408(1), she could
not also be committed to OJS for placement at a YRTC on
or after July 1 under § 43-408(2). We conclude that Marcella
was committed to OJS in March and was never “committed”
for placement at a YRTC, but, rather, was placed there follow­
ing a transfer.
                       CONCLUSION
   The disposition of this appeal is driven by transitional
statutory provisions, which soon will no longer apply except
to a very small number of offenders committed before July 1,
2013, and remaining under OJS’ supervision. Thus, while there
may be others affected by this decision, it will not have lasting

32	
      See id.
33	
      § 43-408(2)(b).
    Nebraska Advance Sheets
576	287 NEBRASKA REPORTS



consequences. Under § 43-247.02(2), on and after July 1,
2013, a juvenile court can commit a juvenile to OJS for place­
ment at a YRTC only as part of an order of ISP. But because
Marcella had already been committed to OJS for placement at
a level less restrictive than a YRTC and only later transferred
to a YRTC after July 1, subsection (2) does not apply. We
conclude that § 43-247.02(3) controls and that the juvenile
court acted within its authority when it transferred Marcella to
the YRTC without making the placement as part of an order
of ISP.
                                                     Affirmed.



                    In   re I nterest of     Quincy J.,    a child
                             under    18   years of age.
       State   of Nebraska, Department of Health and Human
               Services, appellant, v. Quincy J., appellee.
                                     ___ N.W.2d ___

                         Filed February 28, 2014.   No. S-13-664.

  Appeal from the Separate Juvenile Court of Lancaster
County: R eggie L. Ryder, Judge. Affirmed.
  Jon Bruning, Attorney General, and C.J. Roberts, Special
Assistant Attorney General, for appellant.
      Toni Leija-Wilson for appellee.
      S.A. Mora James, guardian ad litem.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
   Cassel, J.
   This case raises the same issue as that presented in In re
Interest of Marcella G.,1 decided today. The juvenile court
committed Quincy J. to the custody of the Office of Juvenile
Services for treatment at a level less restrictive than a youth

 1	
      In re Interest of Marcella G., ante p. 566, ___ N.W.2d ___ (2014).